DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 6/01/2021.
Claims 1-17 are currently pending and have been examined.
International Priority 
	The ADS filed 6/01/2021 properly claims priority to JP 2020-113144 (filed 6/30/2020).  All claims as presently drafted are supported by JP 2020-113144; therefore, all claims as presently drafted are granted an effective filing date of 6/30/2020.  
Information Disclosure Statement
	All references listed in the IDS dated 6/01/2021 have been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters S11, S12, S13, S14, S15, and S16 have each been used to designate different steps in relation to Figs. 3 and 4.  Please note that any amendments to these reference numbers in the drawings should also be reflected in corresponding passages of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claims 12 and 17 contain the following limitation: “the vehicle number of the vehicle being included in reservation information of the parking previously transmitted from the terminal to the parking server.”  In the context of the remainder of these claims, “previously” is interpreted as occurring before the also claimed step of “wherein, when the parking server detects a fact that the vehicle has entered the parking area based on position information of the vehicle, the processor is configured to acquire, from the parking server, a vehicle number of the vehicle as the information of the vehicle.”  
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6-10, 12-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 10, and 15 contain variations of the following limitation: “identify the vehicle that has entered the parking area and the user boarding the vehicle based on the information of the user and the information of the vehicle.”  This limitation claims two subjects to be identified by two variables.  It is unclear, as drafted, whether this limitation is intended to indicate that each subject is to be identified by a respective variable (and if so, which subject is to be identified using which variable) or whether each subject is to be identified using both variables.  For the purposes of this examination, this limitation will be interpreted as “identify the vehicle that has entered the parking area based on the information of the vehicle” (which Examiner notes is further interpreted as repeating a limitation of Claim 1 rather than reciting a separate, distinct step for identifying the vehicle) and “identify the user boarding the vehicle based on the information of the user.”
Claim 4 contains the following limitation: “wherein the second processor is configured to previously acquire, from the terminal, reservation information of the parking area.”  This limitation includes a temporal requirement (“previously”), but does not link this requirement to any particular point in time.  As such, it is unclear, as drafted, before what point in time this step is required to occur.  For the purposes of this examination, this limitation will be interpreted as “wherein the second processor is configured to acquire, from the terminal, reservation information of the parking area prior to the vehicle entering the parking area.”
Claims 4, 12, and 17 each include the term “the parking,” which lacks antecedent basis as no parking is previously explicitly claimed in the respective claim strings.  For the purposes of this examination, this term will be interpreted as “the parking area.”  
Claim 6 contains the following limitation: “wherein the second processor is configured to calculate a remaining amount of the payment amount required to make the parking fee free based on the parking time of the vehicle, the payment amount included in the payment information, and the parking fee agreement.”  This language, particularly the use of the terms “the payment amount” and “the payment amount included in the payment information” (relating back to the use of these terms in Claim 1), is paradoxical as if one is paying for parking, said parking cannot be free.  Examiner notes that the use of “the payment amount” and “the payment amount included in the payment information” in this limitation appears to conflate two distinct functions described in the specification: the use of preliminary payment information to determine an additional parking fee required (see Figs. 3-5 and the corresponding description in the specification) and payments to an affiliated shop which may result in a reward of free parking (see at least Paragraphs 0019, 0044, and 0049 of the specification as published).  Based on this disclosure, for the purposes of this examination, this limitation will be interpreted as “wherein the second processor is configured to calculate a remaining amount of payment to a shop affiliated with the parking area required to make the parking fee free based on the parking time of the vehicle and the parking fee agreement.”
Claims 7-9 and 13-14 each include the term “the parking server,” which lacks antecedent basis as no parking server is previously disclosed in any of these claims.  For the purposes of the present examination, the first instance of “the parking server” in each of these claims will be interpreted as “a parking server.”  Claims 10-12 and 15-17 are rejected due to their dependence upon Claims 8 and 13 respectively.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 1, the limitations of the first processor being configured to acquire information of a vehicle that has entered a parking area from the parking server; identify the vehicle that has entered the parking area and a user boarding the vehicle based on the information of the vehicle; if payment information of the user is acquired from a terminal of the user, connect the information of the vehicle and the payment information of the user and output the information of the vehicle and the payment information of the user to the parking server; and the second processor being configured to calculate a parking fee of the vehicle based on parking time of the vehicle, a payment amount included in the payment information, and a parking fee agreement that is preset, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people. 
Additionally, the limitations of the first processor being configured to acquire information of a vehicle that has entered a parking area from the parking server; identify the vehicle that has entered the parking area and a user boarding the vehicle based on the information of the vehicle; if payment information of the user is acquired from a terminal of the user, connect the information of the vehicle and the payment information of the user and output the information of the vehicle and the payment information of the user to the parking server; and the second processor being configured to calculate a parking fee of the vehicle based on parking time of the vehicle, a payment amount included in the payment information, and a parking fee agreement that is preset, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions.  
Additionally, the limitations of the second processor being configured to calculate a parking fee of the vehicle based on parking time of the vehicle, a payment amount included in the payment information, and a parking fee agreement that is preset, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, this limitation describes a mathematical calculation.    
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulae or equations, or mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a parking management system; a management server including a first processor that comprises hardware; a parking server including a second processor that comprises hardware; a terminal of the user; and if payment of the parking fee has been completed by the terminal, open an exit gate provided in the parking area.  
A parking management system; a management server including a first processor that comprises hardware; a parking server including a second processor that comprises hardware; and a terminal of the user amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  If payment of the parking fee has been completed by the terminal, open an exit gate provided in the parking area amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
	Regarding Claim 7, the limitations of the first processor being configured to acquire information of a vehicle that has entered a parking area from the parking server provided at the parking area; identify the vehicle that has entered the parking area and a user boarding the vehicle based on the information of the vehicle; if payment information of the user is acquired from a terminal of the user, connect the information of the vehicle and the payment information of the user; and calculate a parking fee of the vehicle based on parking time of the vehicle, a payment amount included in the payment information, and a parking fee agreement that is preset, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.  
Additionally, the limitations of the first processor being configured to acquire information of a vehicle that has entered a parking area from the parking server provided at the parking area; identify the vehicle that has entered the parking area and a user boarding the vehicle based on the information of the vehicle; if payment information of the user is acquired from a terminal of the user, connect the information of the vehicle and the payment information of the user; and calculate a parking fee of the vehicle based on parking time of the vehicle, a payment amount included in the payment information, and a parking fee agreement that is preset, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions.  
Additionally, the limitations of calculate a parking fee of the vehicle based on parking time of the vehicle, a payment amount included in the payment information, and a parking fee agreement that is preset, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, this limitation describes a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulae or equations, or mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a parking management system; a management server including a first processor that comprises hardware; the parking server; a terminal of the user; and if payment of the parking fee has been completed by the terminal, open an exit gate provided in the parking area.  A parking management system; a management server including a first processor that comprises hardware; the parking server; and a terminal of the user amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  If payment of the parking fee has been completed by the terminal, open an exit gate provided in the parking area amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.	
	Regarding Claims 8 and 13, the limitations of the processor being configured to acquire information of a vehicle that has entered a parking area from the parking server provided at the parking area; identify the vehicle that has entered the parking area and a user boarding the vehicle based on the information of the vehicle; if payment information of the user is acquired from a terminal of the user, connect the information of the vehicle and the payment information of the user; and output the information of the vehicle and the payment information of the user to the parking server to calculate a parking fee of the vehicle based on parking time of the vehicle, a payment amount included in the payment information, and a parking fee agreement that is preset, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.  
Additionally, the limitations of the processor being configured to acquire information of a vehicle that has entered a parking area from the parking server provided at the parking area; identify the vehicle that has entered the parking area and a user boarding the vehicle based on the information of the vehicle; if payment information of the user is acquired from a terminal of the user, connect the information of the vehicle and the payment information of the user; and output the information of the vehicle and the payment information of the user to the parking server to calculate a parking fee of the vehicle based on parking time of the vehicle, a payment amount included in the payment information, and a parking fee agreement that is preset, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions.  
Additionally, the limitations of output the information of the vehicle and the payment information of the user to the parking server to calculate a parking fee of the vehicle based on parking time of the vehicle, a payment amount included in the payment information, and a parking fee agreement that is preset, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, this limitation describes a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulae or equations, or mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a parking management device; a non-transitory computer-readable recording medium with an executable program stored thereon, the program being a parking management program configured to cause a processor comprising hardware to execute functions; a processor comprising hardware; and a terminal of a user.  These amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Regarding Claims 9 and 14, the limitations of the processor being configured to acquire information of a vehicle that has entered a parking area from the parking server provided at the parking area; identify the vehicle that has entered the parking area and a user boarding the vehicle based on the information of the vehicle; if payment information of the user is acquired from a terminal owned by the user, connect the information of the vehicle and the payment information of the user; and calculate a parking fee of the vehicle based on parking time of the vehicle, a payment amount included in the payment information, and a parking fee agreement that is preset, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.  
Additionally, the limitations of the processor being configured to acquire information of a vehicle that has entered a parking area from the parking server provided at the parking area; identify the vehicle that has entered the parking area and a user boarding the vehicle based on the information of the vehicle; if payment information of the user is acquired from a terminal owned by the user, connect the information of the vehicle and the payment information of the user; and calculate a parking fee of the vehicle based on parking time of the vehicle, a payment amount included in the payment information, and a parking fee agreement that is preset, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions.  
Additionally, the limitations of calculate a parking fee of the vehicle based on parking time of the vehicle, a payment amount included in the payment information, and a parking fee agreement that is preset, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, this limitation describes a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulae or equations, or mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a parking management device; a non-transitory computer-readable recording medium with an executable program stored thereon, the program being a parking management program configured to cause a processor comprising hardware to execute functions; a processor comprising hardware; and a terminal of a user.  These amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-6, 10-12, and 15-17, describing various additional limitations to the system of Claim 1, the device of Claim 8, and the product of Claim 13, amount to substantially the same unintegrated abstract idea as Claims 1, 8, and 13 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2, 10, and 15 disclose wherein the first processor is configured to acquire, from the vehicle, information of the user boarding the vehicle (an abstract idea in the form of a certain method of organizing human activity); identify the vehicle that has entered the parking area based on the information of the vehicle (an abstract idea in the form of a certain method of organizing human activity); and identify the user boarding the vehicle based on the information of the user (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claims into a practical application.  
Claims 3, 11, and 16 disclose wherein the information of the vehicle is a vehicle number of the vehicle (generally linking the use of a judicial exception to a particular technological environment or field of use), which do not integrate the claims into a practical application.
Claim 4 discloses wherein the second processor is configured to previously acquire, from the terminal, reservation information of the parking area (an abstract idea in the form of a certain method of organizing human activity); acquire position information of the vehicle from the vehicle (an abstract idea in the form of a certain method of organizing human activity); detect whether the vehicle has entered the parking area or not based on the position information of the vehicle (an abstract idea in the form of a certain method of organizing human activity and a mental process); when the second processor detects a fact that the vehicle has entered the parking area, the first processor is configured to acquire, from the parking server, a vehicle number of the vehicle as the information of the vehicle (an abstract idea in the form of a certain method of organizing human activity); and the vehicle number of the vehicle being included in the reservation information of the parking (generally linking the use of a judicial exception to a particular technological environment or field of use), which do not integrate the claim into a practical application.
Claim 5 discloses wherein the second processor is configured to calculate remaining time that allows free parking for the vehicle based on entry time of the vehicle to the parking area and the parking fee agreement (an abstract idea in the form of a certain method of organizing human activity, a mental process, and a mathematical concept), and output information about the remaining time to the terminal (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.
Claim 6 discloses wherein the second processor is configured to calculate a remaining amount of the payment amount required to make the parking fee free based on the parking time of the vehicle, the payment amount included in the payment information, and the parking fee agreement (an abstract idea in the form of a certain method of organizing human activity, a mental process, and a mathematical concept), and output information about the remaining amount to the terminal (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.
Claims 12 and 17 disclose wherein, when the parking server detects a fact that the vehicle has entered the parking area based on position information of the vehicle, the processor is configured to acquire, from the parking server, a vehicle number of the vehicle as the information of the vehicle (an abstract idea in the form of a certain method of organizing human activity and a mental process); and the vehicle number of the vehicle being included in reservation information of the parking previously transmitted from the terminal to the parking server (generally linking the use of a judicial exception to a particular technological environment or field of use), which do not integrate the claims into a practical application.



Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson et al (PGPub 20140214500) (hereafter, “Hudson”).  
	Regarding Claim 7, Hudson discloses:  
A parking management system (Abstract; ¶ 0004; parking lot management system);
a management server including a first processor that comprises hardware (¶ 0057; Figs. 2, 22; control computer may comprise one or more servers; control computer is located remotely in a secure location);
the first processor being configured to acquire information of a vehicle that has entered a parking area from the parking server provided at the parking area (¶ 0013, 0104, 0195; Figs. 2, 22; microcontroller (processor or microprocessor) commands the camera to capture an image of the vehicle license plate (or other identification information) as the vehicle enters the associated space/lot/ramp; images and/or video can be captured, stored in memory, and/or transmitted to the central computer system for any of the cameras coupled to the microcontroller);
identify the vehicle that has entered the parking area and a user boarding the vehicle based on the information of the vehicle (¶ 0010, 0050, 0061, 0111, 0182-0138, 0151; Figs. 21-22, 24-25; license plate recognition (LPR); central control system uses the data from the kiosk to perform license plate recognition; system is programmed to recognize the authorized status by comparing the vehicle ID to the authorization database (either by the kiosk or by the central computer) to determine that no violation occurred and that the owner had proper authorization or an account on file to be billed accordingly);
if payment information of the user is acquired from a terminal of the user, connect the information of the vehicle and the payment information of the user (¶ 0054, 0094, 0111, 0113, 0127-0128, 0151, 0159, 0182; various methods of submitting payment via smart phone; vehicle ID is transmitted to the control computer, which then returns an indication of the vehicle's status on the black list; license plate could be associated with the account, and any parking fee automatically deducted from the corresponding account; system takes a photo of the car and license plate, including the time and details of the user's interaction with the system; central control system uses the data from the kiosk to perform license plate recognition, and automatically sends a violation to the car's owner for payment);
calculate a parking fee of the vehicle based on parking time of the vehicle, a payment amount included in the payment information, and a parking fee agreement that is preset (Abstract; ¶ 0013, 0086, 0103, 0151, 0166, 0181, 0199; kiosk is configured to calculate payment; driver can be charged an additional fee for any time spent past the pre-paid time; if the time is more than that purchased or pre-paid, then the purchased amount is increased and the user is charged the difference; price/rate schedule to advise the user of the applicable pricing for parking); and 
if payment of the parking fee has been completed by the terminal, open an exit gate provided in the parking area (¶ 0054, 0127-0128, 0178; Figs. 21, 24; various methods of submitting payment via smart phone; kiosk can be programmably configured to keep gate arm down to block exit passage of a vehicle while the parking system determined whether a violation has occurred; if a violation did occur, the gate can remain down or closed to the vehicle until the violation is remedied).  
	Regarding Claims 9 and 14, Hudson discloses:
A parking management device (Abstract; ¶ 0004; parking lot management system);
a non-transitory computer-readable recording medium with an executable program stored thereon, the program being a parking management program configured to cause a processor having hardware to execute functions (¶ 0052; computer readable program code stored in the memory; executable by a processor); 
a processor comprising hardware (¶ 0057; Figs. 2, 22; control computer may comprise one or more servers; control computer is located remotely in a secure location);
the processor being configured to acquire information of a vehicle that has entered a parking area from the parking server provided at the parking area (¶ 0013, 0104, 0195; Figs. 2, 22; microcontroller (processor or microprocessor) commands the camera to capture an image of the vehicle license plate (or other identification information) as the vehicle enters the associated space/lot/ramp; images and/or video can be captured, stored in memory, and/or transmitted to the central computer system for any of the cameras coupled to the microcontroller);
identify the vehicle that has entered the parking area and a user boarding the vehicle based on the information of the vehicle (¶ 0010, 0050, 0061, 0111, 0182-0138, 0151; Figs. 21-22, 24-25; license plate recognition (LPR); central control system uses the data from the kiosk to perform license plate recognition; system is programmed to recognize the authorized status by comparing the vehicle ID to the authorization database (either by the kiosk or by the central computer) to determine that no violation occurred and that the owner had proper authorization or an account on file to be billed accordingly); 
if payment information of the user is acquired from a terminal owned by the user, connect the information of the vehicle and the payment information of the user (¶ 0054, 0094, 0111, 0113, 0127-0128, 0151, 0159, 0182; various methods of submitting payment via smart phone; vehicle ID is transmitted to the control computer, which then returns an indication of the vehicle's status on the black list; license plate could be associated with the account, and any parking fee automatically deducted from the corresponding account; system takes a photo of the car and license plate, including the time and details of the user's interaction with the system; central control system uses the data from the kiosk to perform license plate recognition, and automatically sends a violation to the car's owner for payment); and 
calculate a parking fee of the vehicle based on parking time of the vehicle, a payment amount included in the payment information, and a parking fee agreement that is preset (Abstract; ¶ 0013, 0086, 0103, 0151, 0166, 0181, 0199; kiosk is configured to calculate payment; driver can be charged an additional fee for any time spent past the pre-paid time; if the time is more than that purchased or pre-paid, then the purchased amount is increased and the user is charged the difference; price/rate schedule to advise the user of the applicable pricing for parking).  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Shin et al (WO 2018008893) (hereafter, “Shin”).
	Regarding Claim 1, Hudson discloses:
A parking management system (Abstract; ¶ 0004; parking lot management system);
a management server including a first processor that comprises hardware (¶ 0057; Figs. 2, 22; control computer may comprise one or more servers; control computer is located remotely in a secure location); 
a parking server including a second processor that comprises hardware (¶ 0014, 0189; Figs. 2, 22; kiosk/meter, comprising a microcontroller/processor); 
the first processor being configured to acquire information of a vehicle that has entered a parking area from the parking server (¶ 0013, 0104, 0195; Figs. 2, 22; microcontroller (processor or microprocessor) commands the camera to capture an image of the vehicle license plate (or other identification information) as the vehicle enters the associated space/lot/ramp; images and/or video can be captured, stored in memory, and/or transmitted to the central computer system for any of the cameras coupled to the microcontroller);
identify the vehicle that has entered the parking area and a user boarding the vehicle based on the information of the vehicle (¶ 0010, 0050, 0061, 0111, 0182-0138, 0151; Figs. 21-22, 24-25; license plate recognition (LPR); central control system uses the data from the kiosk to perform license plate recognition; system is programmed to recognize the authorized status by comparing the vehicle ID to the authorization database (either by the kiosk or by the central computer) to determine that no violation occurred and that the owner had proper authorization or an account on file to be billed accordingly); 
if payment information of the user is acquired from a terminal of the user, connect the information of the vehicle and the payment information of the user (¶ 0054, 0094, 0111, 0113, 0127-0128, 0151, 0159, 0182; various methods of submitting payment via smart phone; vehicle ID is transmitted to the control computer, which then returns an indication of the vehicle's status on the black list; license plate could be associated with the account, and any parking fee automatically deducted from the corresponding account; system takes a photo of the car and license plate, including the time and details of the user's interaction with the system; central control system uses the data from the kiosk to perform license plate recognition, and automatically sends a violation to the car's owner for payment);
the second processor being configured to calculate a parking fee of the vehicle based on parking time of the vehicle, a payment amount included in the payment information, and a parking fee agreement that is preset (Abstract; ¶ 0013, 0086, 0103, 0151, 0166, 0181, 0199; kiosk is configured to calculate payment; driver can be charged an additional fee for any time spent past the pre-paid time; if the time is more than that purchased or pre-paid, then the purchased amount is increased and the user is charged the difference; price/rate schedule to advise the user of the applicable pricing for parking); and 
if payment of the parking fee has been completed by the terminal, open an exit gate provided in the parking area (¶ 0054, 0127-0128, 0178; Figs. 21, 24; various methods of submitting payment via smart phone; kiosk can be programmably configured to keep gate arm down to block exit passage of a vehicle while the parking system determined whether a violation has occurred; if a violation did occur, the gate can remain down or closed to the vehicle until the violation is remedied).  
Hudson does not explicitly disclose but Shin does disclose output information to the parking server (pg. 6; Fig. 1; when the unmanned parking fee calculator enters the vehicle number, the vehicle number is transmitted to the charge settlement module of the parking management server, and the charge settlement module analyzes the parking time of the vehicle; parking fee corresponding to the parking time is transmitted to the unmanned parking fee checker, and the parking fee can be settled through the unmanned parking fee checker; fee payment submitted by the user is stored in the database in association with the vehicle number).  Hudson additionally discloses said information including the information of the vehicle and the payment information of the user (¶ 0111, 0113, 0151, 0182; corresponding account; system takes a photo of the car and license plate, including the time and details of the user's interaction with the system).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the inter-system communication techniques of Shin with the reservation system of Hudson because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Shin are applicable to the base device (Hudson), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claims 8 and 13, Hudson discloses:
A parking management device (Abstract; ¶ 0004; parking lot management system);
a non-transitory computer-readable recording medium with an executable program stored thereon, the program being a parking management program configured to cause a processor having hardware to execute functions (¶ 0052; computer readable program code stored in the memory; executable by a processor); 
a processor comprising hardware (¶ 0057; Figs. 2, 22; control computer may comprise one or more servers; control computer is located remotely in a secure location);
the processor being configured to acquire information of a vehicle that has entered a parking area from the parking server provided at the parking area (¶ 0013, 0104, 0195; Figs. 2, 22; microcontroller (processor or microprocessor) commands the camera to capture an image of the vehicle license plate (or other identification information) as the vehicle enters the associated space/lot/ramp; images and/or video can be captured, stored in memory, and/or transmitted to the central computer system for any of the cameras coupled to the microcontroller);
identify the vehicle that has entered the parking area and a user boarding the vehicle based on the information of the vehicle (¶ 0010, 0050, 0061, 0111, 0182-0138, 0151; Figs. 21-22, 24-25; license plate recognition (LPR); central control system uses the data from the kiosk to perform license plate recognition; system is programmed to recognize the authorized status by comparing the vehicle ID to the authorization database (either by the kiosk or by the central computer) to determine that no violation occurred and that the owner had proper authorization or an account on file to be billed accordingly); and 
if payment information of the user is acquired from a terminal of the user, connect the information of the vehicle and the payment information of the user (¶ 0054, 0094, 0111, 0113, 0127-0128, 0151, 0159, 0182; various methods of submitting payment via smart phone; vehicle ID is transmitted to the control computer, which then returns an indication of the vehicle's status on the black list; license plate could be associated with the account, and any parking fee automatically deducted from the corresponding account; system takes a photo of the car and license plate, including the time and details of the user's interaction with the system; central control system uses the data from the kiosk to perform license plate recognition, and automatically sends a violation to the car's owner for payment).
Hudson does not explicitly disclose but Shin does disclose output information to the parking server (pg. 6; Fig. 1; when the unmanned parking fee calculator enters the vehicle number, the vehicle number is transmitted to the charge settlement module of the parking management server, and the charge settlement module analyzes the parking time of the vehicle; parking fee corresponding to the parking time is transmitted to the unmanned parking fee checker, and the parking fee can be settled through the unmanned parking fee checker; fee payment submitted by the user is stored in the database in association with the vehicle number).  Hudson additionally disclose said information including the information of the vehicle and the payment information of the user; said information used to calculate a parking fee of the vehicle based on parking time of the vehicle, a payment amount included in the payment information, and a parking fee agreement that is preset (Abstract; ¶ 0013, 0086, 0103, 0111, 0113, 0151, 0166, 0181-0182, 0199; corresponding account; system takes a photo of the car and license plate, including the time and details of the user's interaction with the system; kiosk is configured to calculate payment; driver can be charged an additional fee for any time spent past the pre-paid time; if the time is more than that purchased or pre-paid, then the purchased amount is increased and the user is charged the difference; price/rate schedule to advise the user of the applicable pricing for parking).
The rationale to combine remains the same as for Claim 1.  
	Regarding Claims 3, 11, and 16, Hudson in view of Shin discloses the limitations of Claims 1, 8, and 13.  Hudson additionally discloses wherein the information of the vehicle is a vehicle number of the vehicle (¶ 0010, 0050, 0061, 0182; Figs. 21-22, 24-25; license plate recognition (LPR); central control system uses the data from the kiosk to perform license plate recognition).  
	Claims 2, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Shin and Pateropoulos (PGPub 20190385449) (hereafter, “Pateropoulos”).
	Regarding Claims 2, 10, and 15, Hudson in view of Shin discloses the limitations of Claims 1, 8, and 13.  Hudson additionally discloses wherein the first processor is configured to acquire information including information of the user boarding the vehicle (¶ 0084, 0142, 0151, 0159-0160; account ID, biometric data, etc. is entered into the kiosk to identify the user).  Hudson and Shin do not explicitly disclose but Pateropoulos does disclose wherein the information is acquired from the vehicle (¶ 0103; a motorist may use, within his vehicle 1334 or out of it, one of the following but not only limited to: a handheld and/or mobile device or any other electronic device, or a personal digital assistant, or any embedded application or software in the vehicle utilizing the vehicle's communication capabilities to send payment commands through a website or an application).  
Hudson additionally discloses:
identify the vehicle that has entered the parking area based on the information of the vehicle (¶ 0010, 0050, 0061, 0111, 0182-0138, 0151; Figs. 21-22, 24-25; license plate recognition (LPR); central control system uses the data from the kiosk to perform license plate recognition; system is programmed to recognize the authorized status by comparing the vehicle ID to the authorization database (either by the kiosk or by the central computer) to determine that no violation occurred and that the owner had proper authorization or an account on file to be billed accordingly); and 
identify the user boarding the vehicle based on the information of the user (¶ 0084, 0142, 0151, 0159-0160; account ID, biometric data, etc. is entered into the kiosk to identify the user).
The rationale to combine Hudson and Shin remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle communication techniques of Pateropoulos with the reservation system of Hudson and Shin because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Pateropoulos are applicable to the base device (Hudson and Shin), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 4, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Shin and Chinomi (PGPub 20160240083) (hereafter, “Chinomi”).
	Regarding Claim 4, Hudson in view of Shin discloses the limitations of Claim 1.  Hudson additionally discloses wherein the second processor is configured to acquire, from the terminal, reservation information of the parking area (¶ 0094, 0144).  Hudson and Shin do not explicitly disclose but Chinomi does disclose wherein the reservation information is acquired prior to the vehicle entering the parking area (Abstract; ¶ 0045; user selects a planned return space as part of the reservation process).
Hudson and Shin do not explicitly disclose but Chinomi does disclose:
acquire position information of the vehicle from the vehicle (¶ 0020, 0027, 0089; onboard device of the vehicle transmits information including vehicle position to the communication unit of the management server); and 
detect whether the vehicle has entered the parking area or not based on the position information of the vehicle (¶ 0020, 0027, 0057; return determining unit determines whether or not the vehicle is returned to a planned return space which has been set based on acquiring the positional information of the vehicle).
	Hudson additionally discloses when the second processor detects a fact that the vehicle has entered the parking area, the first processor is configured to acquire, from the parking server, a vehicle number of the vehicle as the information of the vehicle (¶ 0010, 0013, 0096, 0104, 0195; Figs. 2, 22; microcontroller (processor or microprocessor) commands the camera to capture an image of the vehicle license plate (or other identification information) as the vehicle enters the associated space/lot/ramp; images and/or video can be captured, stored in memory, and/or transmitted to the central computer system for any of the cameras coupled to the microcontroller; monitoring system reads the plates of each vehicle passing within the camera's view and reports the data to the control computer).
Hudson and Shin do not explicitly disclose but Chinomi does disclose vehicle information being included in the reservation information of the parking (¶ 0045-0046, 0054; reservation includes the identification information of the vehicle).  Hudson additionally discloses wherein the vehicle information includes the vehicle number of the vehicle (¶ 0010, 0050, 0061, 0182; Figs. 21-22, 24-25; license plate recognition (LPR); central control system uses the data from the kiosk to perform license plate recognition).
The rationale to combine Hudson and Shin remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking reservation transmission and detection functionality of Chinomi with the reservation system of Hudson and Shin because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Chinomi are applicable to the base device (Hudson and Shin), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claims 12 and 17, Hudson in view of Shin discloses the limitations of Claims 8, and 13.  Hudson additionally discloses wherein, when the parking server detects a fact that the vehicle has entered the parking area, the processor is configured to acquire, from the parking server, a vehicle number of the vehicle as the information of the vehicle (¶ 0010, 0013, 0050, 0061, 0096, 0104, 0182, 0195; Figs. 21-22, 24-25; microcontroller (processor or microprocessor) commands the camera to capture an image of the vehicle license plate (or other identification information) as the vehicle enters the associated space/lot/ramp; images and/or video can be captured, stored in memory, and/or transmitted to the central computer system for any of the cameras coupled to the microcontroller; monitoring system reads the plates of each vehicle passing within the camera's view and reports the data to the control computer; license plate recognition (LPR); central control system uses the data from the kiosk to perform license plate recognition).  Hudson and Shin do not explicitly disclose but Chinomi does disclose wherein the parking server detects a fact that the vehicle has entered the parking area based on position information of the vehicle (¶ 0020, 0027, 0057; return determining unit determines whether or not the vehicle is returned to a planned return space which has been set based on acquiring the positional information of the vehicle).  
	Hudson and Shin do not explicitly disclose but Chinomi does disclose vehicle information of the vehicle being included in reservation information of the parking transmitted from the terminal to the parking server prior to the vehicle entering the parking area (Abstract; ¶ 0045-0046, 0054; Fig. 1; reservation includes the identification information of the vehicle).  Hudson additionally discloses wherein the vehicle information includes the vehicle number of the vehicle (¶ 0010, 0050, 0061, 0182; Figs. 21-22, 24-25; license plate recognition (LPR); central control system uses the data from the kiosk to perform license plate recognition).  
	The rationale to combine remains the same as for Claim 4.  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Shin and Nakamura et al (PGPub 20110208624) (hereafter, “Nakamura”).
Regarding Claim 5, Hudson in view of Shin discloses the limitations of Claim 1.  Hudson and Shin do not explicitly disclose but Nakamura does disclose wherein the second processor is configured to calculate remaining time that allows free parking for the vehicle based on entry time of the vehicle to the parking area and payment information (¶ 0038; remaining-time calculating unit calculates a free parking available remaining time in the car park associated with the user on the basis of the parking time and the purchase information).  Hudson additionally discloses wherein the payment information is the parking fee agreement (¶ 0086, 0143, 0166; price/rate schedule to advise the user of the applicable pricing for parking; a merchant may want to attract customers by offering to cover the cost of parking for any customer purchasing more than a certain dollar amount of goods from that merchant).
Hudson and Shin do not explicitly disclose but Nakamura does disclose output information about the remaining time to the terminal (¶ 0041; Fig. 3; notification control unit causes the system to notify the user of (1) the free parking available remaining time calculated by the remaining-time calculating unit).  
One of ordinary skill in the art would have been motivated to include the free parking reward functionality of Nakamura with the reservation system of Hudson and Shin to improve the customer attraction functionality already present in Hudson (see at least Paragraph 0143 of Hudson).  
	Regarding Claim 6, Hudson in view of Shin discloses the limitations of Claim 1.  Hudson and Shin do not explicitly disclose but Nakamura does disclose wherein the second processor is configured to calculate a remaining amount of the payment amount required to make the parking fee free based on the parking time of the vehicle and payment information (Abstract; ¶ 0016, 0038-0039; parking fee management supporting system calculates a free parking available remaining time in the car park in association with a user, who inquires about a remaining time of the free parking available period, on the basis of a parking start time and purchase information of the user; the free-period-addable-amount calculating unit calculates, on the basis of at least the purchase information, an additional purchase amount necessary for obtaining a predetermined additional free period; a free parking available period is extended by a predetermined additional free period if a purchase amount in the predetermined store during the free parking available period satisfies a predetermined condition).  Hudson additionally discloses wherein the payment information includes the payment amount included in the payment information and the parking fee agreement (Abstract; ¶ 0013, 0086, 0103, 0142-0143, 0151, 0166, 0181, 0199; kiosk is configured to calculate payment; driver can be charged an additional fee for any time spent past the pre-paid time; calculated fee may incorporate a discount; a merchant may want to attract customers by offering to cover the cost of parking for any customer purchasing more than a certain dollar amount of goods from that merchant).
Hudson and Shin do not explicitly disclose but Nakamura does disclose output information about the remaining time to the terminal (¶ 0041; Fig. 3; notification control unit causes the system to notify the user of (2) the additional purchase amount calculated by the free-period-addable-amount calculating unit).  
	The rationale to combine remains the same as for Claim 5.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
JP 2004110726 – “Parking Fee Calculation Method and Parking Fee Calculation System,” Ogasawara, disclosing a system for calculating parking fees incorporating discount time earned based on an amount of money spent shopping
WO 1997047839 – “Parking Lot and Parking Controlling Method,” Hashimoto et al, disclosing a parking system allowing for discounted parking rates based on an amount of money spent shopping



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628